DETAILED ACTION

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim at line 74 states that a first group of substituent pairs R7/R10, R8/R9, R9/R10, R6/R8 and R11/R13, R13/R14, R14/R15 may be bonded to form a cyclic structure.  On page 75, line 5, claim states that a second group of substituent pairs R6/R8, R11/R13, R12/R15 may be bonded to form a cyclic structure.  Substituent pairs R6/R8 and R11/R13 appear in both groups.  It appears that substituent pair R6/R8 may be omitted from the first group and substituent pair R11/R13 may be omitted from the second group.       

Claim 1 is objected to because of the following informalities:  On page 75, line 9, delete “the” which precedes “R6, R7, R11, and R12”.  

Claim 1 is objected to because of the following informalities:  On page 75, line 23 (section defining X1 and X2), please replace “X can be” with “X may be”.  

Claim 3 is objected to because of the following informalities:  Claim does not appear to limit further permissible, non-optional embodiments of X1 and X2.  

Claim 4 is objected to because of the following informalities:  The following groups have been recited twice: (trimethylsilyl)methyl- (line 2), (triethylsilyl)ethyl- (line 5), (triisopropylsily)methyl- (line 8), and (t-BuPh2Si)methyl- (line 11).  

Claim 12 is objected to because of the following informalities:  The phrase “or isomers thereof” at end of claim is redundant and may be deleted.  Claim at lines 3 and 5 already state that claim encompasses isomers of recited embodiments.  

Claim 15 is objected to because of the following informalities:  Please remove borders that frame compounds 1 to 48, and insert “or” between compounds 47 and 48.  

Claim 16 is objected to because of the following informalities:  Please remove borders that frame compounds 1 and 3, and insert “or” between compounds 1 and 3.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-11, 13, 14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mihan et al. (US 8,252,875).  
Mihan et al. discloses asymmetric diiminopyridine iron (II) dialkyl complexes represented by formula V, shown below, wherein A is Cl, Br, I, CF3 or OR11, R7 is a C1-C20 alkyl, and X is an arylalkyl group having 1 to 10 carbon atoms in the alkyl radical and 6 to 20 carbon atoms in the aryl radical.  An arylalkyl group is an alkyl group in which one H is substituted with an aryl group.  Thus, an arylalkyl group qualifies as a substituted hydrocarbyl group.  An exemplary arylalkyl group acceptable for use as ancillary ligand X is benzyl (col. 10, line 30).      

                                                   
    PNG
    media_image1.png
    243
    378
    media_image1.png
    Greyscale

The compound is 2-[1-(2,6-dimethylphenylimino)ethyl]-6-[1-(2-chloro-6-methylphenylimino)-ethyl]pyridineiron dichloride (page 23, line 37).  A corresponding dibenzyl compound is an obvious embodiment of, and lies well within the scope of protection of, compounds represented by formula V.  Inventive compounds find use as a catalyst for polymerization of ethylene and a C3 to C12 alpha olefin (col. 21, line 61).  Polymerization temperatures lie in a range of 20 to 300 ºC and polymerization pressure lies in a range of 0.5 to 4000 bar, or 0.05 to 400 MPa (col. 22, line 10).  Polymerization is carried out in a continuous stirred tank reactor or a lop reactor (col. 22, line 58).  It would have been obvious to prepare ethylene-alpha olefin copolymer of instant claims, especially in view of the fact that prior art catalyst compound is substantially the same as that of instant claims.         

Claims 1-6, 10, 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cámpora et al. (Organometallics 2005, 24, 4878-4881).
Cámpora et al. discloses the diiminopyridine iron (II) dialkyl complex 4b, shown below, in which R1 = R2 = R3 = Me, R4 = iPr, and R5 = H.  Prior art compound meets the structural parameters of the catalyst compound represented by Formula (I), as set forth in instant claims.  The limitation, “at least one of R6, R7, R11, and R12 is not methyl”, is satisfied.  Note that proviso statements are written in the alternative using the conjunction “or”.  Accordingly, only one of the proviso statements needs to be satisfied.   
                                                           
    PNG
    media_image2.png
    94
    147
    media_image2.png
    Greyscale





Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        October 25, 2022